Case 1:19-mj-03608-UA Document 11 Filed 06/17/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Application for Second

v. Order of Continuance
19 Mag. 3608
JOHN LAMBERT,
a/k/a “Eric Pope,”
Defendant.
state of New York )
County of New York 1 SS.
Southern District of New York )

Benjamin Woodside Schrier, pursuant to Title 28, United States Code, Section 1746,
hereby declares under penalty of perjury:

1. lam an Assistant United States Attorney in the Office of Geoffrey 8. Berman, United
States Attorney for the Southern District of New York. I submit this affirmation in support of an
application for an order of continuance of the time within which an indictment or information
would otherwise have to be filed, pursuant to 18 U.S.C. § 3161(h)(7)(A),

2. The defendant was charged in a complaint dated April 11, 2019, with violations of 18
ULS.C. §§ 1349, 1343, and 2. The defendant was arrested on April 16, 2019, presented before
Magistrate Judge Clifton Corker of the Eastern District of Tennessee on April 16, 2019, and
presented before Magistrate Judge Kevin N. Fox of the Southern District of New York on April
29, 2019. At his presentment before Judge Fox, the defendant was represented by Julia Gatto,
Esq., of the Federal Defenders of New York, and ordered bailed. The defendant is currently

represented by Gary A. Peters, Esq.

 
Case 1:19-mj-03608-UA Document 11 Filed'06/17/19 Page 2 of 2

3. At the initial presentment, Ms. Gatto consented to a waiver of her client’s right pursuant
to Rule 5.1 of the Federal Rules of Criminal Procedure to a preliminary hearing within 14 days of
the initial appearance. Accordingly, under the Speedy Trial Act, the Government initially had
until May 30, 2019 within which to file an indictment or information.

4, On May 30, 2019, Magistrate Judge James L. Cott signed an order of continuance,
extending the date by which the Government had to file an indictment or information to June 15,
2019.

5, Defense counsel and I have had discussions regarding a possible disposition of this
case beginning on April 29, 2019 and continuing to as recently as May 31,2019. The negotiations
have not been completed and we plan te continue our discussions, but do not anticipate aresolution
before the deadline under the Speedy Trial Act expires on June 15, 2019.

6. Therefore, the Government is requesting a 30-day continuance until July 15, 2019, to
continue the foregoing discussions and reach a disposition of this matter. On May 31, 2019, I
personally communicated with Mr. Peters, who specifically consented to this request on behalf of
his client. This request has also been approved by Assistant United States Attorney Andrew
Dember, Deputy Chief of the Criminal Division.

7. For the reasons stated above, the ends of justice served by the granting of the requested
continuance outweigh the best interests of the public and defendant in a speedy trial.

Dated: New York, NY
June 14, 2019

Fenjamfh Woodside Schrier
Assistatt United States Attorney
(212) 637-1062

2

 
